98 F.3d 1334
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rosario A. FIORANI, Jr., Plaintiff-Appellant,v.RUST FEDERAL SYSTEMS, Defendant-Appellee,andB. William Basheer;  Jacque L. Blundell, Defendants.Rosario A. FIORANI, Jr., Plaintiff-Appellant,v.CACI, INCORPORATED, Defendant-Appellee,andTraci Bowles;  Kathleen Tresiak;  William J. Clancy, Jr.;Woodside Employment Consultants Of Washington,Incorporated;  Baba Ibrahim, Defendants.
Nos. 96-1933, 96-1995.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1996.Decided Oct. 9, 1996.

Rosario A. Fiorani, Jr., Appellant Pro Se.  William Edward Findler, Arlington, Virginia;  Allen Scott Rugg, KUTAK, ROCK, Washington, D.C., for Appellees.
Before ERVIN, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Rosario A. Fiorani, Jr., appeals from the district court's orders denying his requests for hearing transcripts at government expense.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Fiorani v. Rust Fed.  Sys., No. CA-96-212-A;  Fiorani v. Caci, Inc., No. CA-95-1536-A (E.D. Va.  June 26, 1996).  We deny Appellee Caci, Inc.'s, motion to dismiss and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.